Citation Nr: 9924682	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-00967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
surgery of the left great toe.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in part, denied the veteran's 
claims for service connection for residuals of left great toe 
surgery, hearing loss and tinnitus.  The veteran originally 
appealed the RO's denial of his claim for service connection 
for rheumatic fever, but later withdrew that appeal.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for residuals of surgery of the left great toe has 
been obtained by the RO.

2.  The veteran's service medical records were likely 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.

3.  The veteran currently has residuals of surgery of the 
left great toe that he underwent during service.

4.  There is no competent medical evidence of a nexus between 
the veteran's hearing loss and his period of active service.

5.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active service.



CONCLUSIONS OF LAW

1.  The veteran's residuals of surgery of the left great toe 
were incurred in service.  38 U.S.C.A. §§  1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records apparently were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  In light of that 
circumstance, the Board will accept as true the veteran's 
statements describing the inservice incidents at issue in 
this appeal.

1.  Residuals of left great toe surgery

As a preliminary matter the Board finds that the veteran's 
claim for service connection for residuals of surgery of the 
left great toe is plausible and capable of substantiation and 
therefore is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.

The veteran asserts that he had surgery on his left great toe 
in 1959 while in the service.  As noted above, the veteran's 
service medical records are unavailable.  The only medical 
record pertaining to the residuals of this surgery is a May 
1997 report of VA examination.  At the examination, the 
veteran reported that while he was moving crates on active 
duty, he dropped a crate on his left great toe.  An 
outpatient surgical procedure was performed using a local 
anesthetic in which a portion of the toenail and a hematoma 
that had formed under the nail were both removed.  The 
veteran's subjective complaints were that the nail now is 
deformed, growing abnormally, and sometimes catching on his 
socks.  If he fails to trim it, it rubs on the toe box of his 
footgear.  He has also had an increased number of incidents 
of infection in and around this abnormally growing area of 
the nail on the left great toe.  He denied any problems with 
ambulation.  On physical examination, there was a small area 
of abnormal growth of the left great toenail, medial aspect, 
which projected like a small corn superiorly and laterally 
from the side of the rest of the left great toenail.  There 
was also noted a very well healed surgical scar projecting 
posteriorly from the abnormally deformed portion of the nail.  
There was no edema, erythema or infection at the time of 
examination.  The veteran could perform all postures 
requested without difficulty and function of the toe was 
considered entirely within normal limits.  An X-ray of the 
left great toe was performed and showed no demonstrable 
recent fracture or dislocation.  There was a small area of 
increased density in the distal end of the proximal phalanx 
of the left great toe.  Articular surfaces appeared fairly 
smooth and joint spaces appeared well maintained.  The 
impression, based on the X-ray, was that there was no 
definite radiographic evidence of degenerative joint disease.  
The general impression on examination was of a history of 
blunt trauma to the left great toenail requiring a release of 
hematoma and partial removal of the left great toenail, 
medial aspect, with secondary abnormal nail growth producing 
a spur of toenail on the left great toe medial aspect that 
grows superiorly and laterally from the normal remaining 
nail.

The veteran's statements regarding the origin of his abnormal 
toenail are credible and should be assumed to be true for the 
purposes of this decision.  Based on the medical evidence of 
record, the Board finds that the veteran has a current 
disability consisting of abnormal nail growth, which is a 
residual of surgery to the left great toe in service and 
therefore was incurred in service.  Whether or not this 
disability causes any interference with daily living is 
another matter not at issue in this appeal.



2.  Bilateral hearing loss and tinnitus

The veteran submitted articles regarding his activities in 
service, during which he participated in marksmanship 
competitions.  Apparently, the veteran excelled at this 
activity and won a number of competitions and awards.  He 
also was enrolled in the advanced pistol marksmanship 
instructor course that he completed in July 1959.

The claims file contains a report of VA audiological 
examination dated in May 1997.  At that time, the veteran had 
the chief complaint of decreased hearing for greater than ten 
years and ringing in the ears for that amount of time.  He 
reported trouble hearing his grandchildren and wife, and 
having to turn the television up loud.  He stated that he had 
served as a medic in the service and had no combat 
experience.

On audiological testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
60
65
LEFT
20
15
25
45
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.  He was 
diagnosed with cochlear degeneration and tinnitus, and 
cleared for a hearing aid as a borderline candidate.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a).  The veteran has impaired hearing under 
the VA standard, and therefore satisfies the current 
disability prong of the well-grounded claim analysis.  The 
veteran also has a current diagnosis of tinnitus.

There is evidence that the veteran may have been exposed to 
acoustic trauma in service as a result of his marksmanship 
activities.  However, in order to establish a well-grounded 
claim, the veteran must provide competent medical evidence of 
a nexus between an incident of service and his current 
disability.  There is no medical opinion of record that links 
the veteran's current hearing loss or tinnitus with his 
period of active service.  The acoustic trauma that the 
veteran may have suffered during service occurred no later 
than August 1959, when the veteran separated from service.  
He reports that his hearing loss and tinnitus began in the 
late 1980's, approximately 30 years after separation from 
service.  There have been intervening factors that could have 
caused his hearing loss and tinnitus, including industrial 
noise exposure, as the veteran has worked in a bottling 
warehouse.  Moreover, hearing loss with age is not uncommon 
in the general population.  In order to establish the nexus 
component of a well-grounded claim, the veteran must present 
competent medical evidence linking his current condition to 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In the absence of 
competent medical evidence linking the current disability to 
an in-service injury or disease, service connection is not 
established.  See Epps, 126 F.3d at 1467-68.



ORDER

1.  Service connection for an abnormal left great toenail, 
residual of left great toe surgery, is granted, subject to 
the provisions governing the payment of monetary benefits.

2.  Service connection for bilateral hearing loss is denied.

3.  Service connection for tinnitus is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

